Citation Nr: 0831866	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder (PTSD) 
and/or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for hypertension secondary to PTSD.  

The Board remanded this claim for issuance of a Statement of 
the Case in February 2007.  The requested development was 
accomplished.  The veteran later amended this claim to 
include as secondary to Agent Orange exposure in May 2008.

The Board also remanded a service connection claim for 
residuals of blast wound to the left thumb in February 2007.  
The RO subsequently granted this claim in November 2007.  
Thus, there remains no dispute with respect to this issue and 
the service connection claim for residuals of blast wound to 
the left thumb is no longer in appellate status.  

The veteran submitted an increased rating claim for PTSD in 
May 2008.  This matter is referred to the RO.


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for 
hypertension secondary to PTSD.  Notice of this decision was 
issued on May 18, 2006.

2.  A Notice of Disagreement (NOD) as to the May 2006 rating 
decision was received on December 20, 2006.

3.  A Statement of the Case (SOC) was issued on February 15, 
2008.

4. The cover letter that was mailed with the SOC advised the 
veteran that to perfect his appeal in the above matter he had 
to submit a Substantive Appeal within 60 days or within the 
remainder, if any, of the one year period following date of 
notification of the rating decision appealed.

5. The veteran did not submit a Substantive Appeal or request 
an extension in a timely manner.


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the issue of 
entitlement to service connection for hypertension secondary 
to PTSD, and the claim must be dismissed. 38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 
20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200 (emphasis added).  The Substantive Appeal can 
be set forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the AOJ mails the Statement of the Case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993). Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  In a May 2006 rating decision, 
the RO denied service connection for hypertension secondary 
to PTSD.  The veteran received notification of the denial and 
expressed disagreement with the May 2006 rating decision by 
way of a December 2006 personal statement.  The RO issued a 
Statement of the Case (SOC) on February 15, 2008, and the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, on May 23, 2008.  

The Board notes that the record does not show that VA ever 
received a request for more time to file a Substantive Appeal 
as to the claim of service connection for hypertension from 
either the veteran or his representative.  More importantly, 
the record does not show that VA ever received a VA Form 9 or 
an equivalent letter, from either the veteran or his 
representative within 60 days after the February 2008 SOC was 
mailed to the veteran.  There is no communication of record 
from the veteran or his representative within 60 days after 
the February 2008 SOC that would constitute a Substantive 
Appeal.

Unquestionably, the record shows that the veteran did not 
file a timely substantive appeal as to his service connection 
claim for hypertension secondary to PTSD.  Moreover, the 
veteran did not request an extension of time for filing 
within the applicable time period required by 38 C.F.R. § 
20.303, that is, prior to the expiration of the time limit 
for filing a substantive appeal, which in this case was April 
15, 2008.  The Board will therefore dismiss the claim on the 
basis that a timely Substantive Appeal was not received.

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  The VCAA imposes obligations on 
VA in terms of its duty to notify and assist claimants.  When 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and the 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It does not apply to 
matter on appeal, however, when the issue is limited to 
statutory interpretation, as in the instant case.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue here on appeal.  As the law is dispositive in 
this case, the VCAA is not applicable.


ORDER

The appeal as to the claim of entitlement to service 
connection for hypertension to include as secondary to PTSD 
and/or Agent Orange exposure is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


